DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US Publication 2018/0227908 A1).
Regarding to claims 1 and 6, Wang discloses a user terminal 350 (fig. 3) comprising: a transmitter 368 that transmits an uplink UL data channel (page 5 paragraph 0045); and a processor 359 that, when a multi-carrier waveform (CP- OFDM) is applied to the UL data channel (page 6 paragraph 0054; PUSCH), controls transmission of UCI by using the UL data channel or by using a UL control channel (PUCCH) that is time-division-multiplexed with the UL data channel (fig. 6 page 6 
Regarding to claim 2, Wang discloses the control section controls mapping of the UCI to frequency resources that are spread in a frequency resource field allocated to the UL data channel, in one or more symbols in which the UL data channel is transmitted (fig. 4 page 5 paragraph 0048).
Regarding to claim 4, Wang discloses the control section controls mapping of the UL control channel to at least 1 frequency resource in a frequency resource field allocated to the UL data channel, in a certain number of symbols before and/or after the UL data channel (fig. 2D page 4 paragraph 0039).
Regarding to claim 5, Wang discloses the control section punctures part of symbols allocated to the UL data channel, and, in the punctured symbols, control mapping of the UL control channel to the at least 1 frequency resource in the frequency resource field allocated to the UL data channel (page 5 paragraph 0048).
Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. Regarding to applicant’s argument on pages 4-5 in the Remarks, Wang fails to teach “applies a single-carrier waveform to part of the symbols allocated to the UL data channel” as recited in the claim. In response, the examiner would like to directed applicant’s attention to Wang’s page 5 paragraph 0049. Herein, Wang explicitly discloses of a Discrete Fourier Transform DFT (single-carrier waveform) may applies to symbols allocated to the Physical Uplink Share Channel PUSCH. In addition, Wang also discloses in page 5 paragraph 0048, of mapping the UCI to frequency resource allocated to the PUSCH. As of result, Wang discloses what is claimed and thus anticipate the claim. Therefore, the rejection is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467